DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
“214” – Reference numeral 214 is used in Pars. [0037] and [0038], but does not appear in the drawings
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent App. Pub. 2015/0105724 to Montalvo. 
Regarding Claim 1, Montalvo teaches an administering instrument (Fig. 2, element 100) connectable to a drug solution administering device (via 197 in Fig. 5C) including a drug solution container in which a drug solution is filled (administering instrument 100 is used to infuse a solution and the devices to which it is connectable via 197 are known in the art to include drug solution containers in which a drug is filled; for example, Par. 0029 teaches the drug solution administering device may be an insulin pump), the administering instrument comprising: a connector (Fig. 5C, element 197) that includes a communication part configured to communicate with a lumen of the drug solution container and is connectable to the drug solution administering device (Par. 0029, connector 197 fluidly connects with the drug solution administering device and therefore includes a communication part to communicate with a lumen); a needle tube (Fig. 2, element 150) configured to puncture a living body (Par. 0024, needle tube 150 is placed subcutaneously); a puncture part (110) including a contact surface (120) that is provided in a lower end and configured to contact a living body surface of a living body (Par. 0023), a needle holding part (Fig. 2, the portion of 110 surrounding needle tube 150) that is provided above the contact surface to hold the needle tube so that a tip of the needle tube projects from the contact surface, and a communication passage (132 and 142) communicating with a lumen of the needle tube (Par. 0024; port 140 and port 130 communicate with needle tube); a tube (Fig. 5C, element 194) that includes a first end part (195) connected to the puncture part, a second end part (the end which connects to 197) connected to the connector, and a tube body communicating from the first end part to the second end part, and is configured to supply the drug solution from the lumen of the drug solution container to the needle tube via the communication part of the connector and the communication passage of the puncture part (Par. 0029); and wherein the tube body has a total length longer than a straight-line distance between the first end part and the second end part (See Fig. 5C; tube 194 is extendable as disclosed in Par. 0029; the tube is has a longer length than the straight-line distance between the first end part and the second end part due to the coil shown). 
Regarding Claim 3, Montalvo teaches all of the limitations of claim 1 as discussed above, and further teaches wherein at least a part of the tube body extends in a spiral shape (Fig. 5C; the coil portion of the tube body extends in a spiral shape).
Regarding Claim 7, Montalvo teaches all of the limitations of claim 1 as discussed above, and further teaches wherein the communication passage of the puncture part includes a first channel (Fig. 2, element 132) that extends from a proximal end of the needle tube along an axis of the needle tube and a second channel (Fig. 2, element 142) that extends from a side part of the first channel in a direction intersecting the axis of the needle tube and communicates the first channel and the first end part of the tube with each other.
Regarding Claim 8, Montalvo teaches all of the limitations of claim 1 as discussed above, and further teaches wherein a projecting direction of the needle tube from the contact surface is substantially perpendicular to the contact surface (Fig. 2). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Montalvo, as applied to claim 1 above, and further in view of US Patent App. Pub. 2014/0378891 to Searle. 
Regarding Claim 2, Montalvo teaches all of the limitations of claim 1 as discusses above, but is silent regarding wherein at least a part of the tube body extends in a bellows shape. 
Searle teaches an analogous invention directed to an infusion set (Fig. 4A) including a tube (84) for connection with an infusion pump; and Searle further teaches wherein at least a part of the tube body extends in a bellows shape (Fig. 5 teaches a bellows shape 90; Par. 0046 discloses that the bellows shape can be provided between the infusion set and the infusion pump, which would be along a portion of the tube). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the device of Montalvo such that at least a part of the tube body extends in a bellows shape, as taught by Searle, in order to provide strain relief along the tube (Par. 0045). 
Furthermore, it has been held that changes in shape are a matter of obvious design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant.  See MPEP 2144.04.IV.B.  The claimed bellows shape is not of particular significance as Par. [0081] of the specification of the present application recites “the shape of the tube body is not particularly limited as long as the tube body has a total length longer than the straight-line distance between the first end part and the second end part….In addition, the tube body can be configure to have, for example, a shape other than the bellows..”.
Regarding Claim 5, the modified device of Montalvo and Palerm teaches all of the limitations of claim 2 as discussed above, but does not expressly teach wherein the total length of the tube body is 1.3 times to 10 times longer than the straight-line distance between the first end part and the second end part. 
However, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). The device of Montalvo would not operate differently with the claimed total length of the tube body being 1.3 to 10 times longer than the straight-line distance since the tube is designed to be extended (Par. 0029 recites the tube is extendable) and the claimed total length to straight-line distance ratio of 1.3 to 10 times would not prevent that functionality nor any other functionality of the device. Further, applicant places no criticality on the range claimed, indicating in Par. [0048] of the specification simply that “the total length of the tube body.. is preferably 1.3 times to 10 times longer than the straight-line distance”.  Absent a teaching as to criticality total length of the tube body being 1.3 to 10 times longer than the straight-line distance, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to the particular arrangement.
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent App. Pub. 2015/0105724 to Montalvo. 
Regarding Claim 4, Montalvo teaches all of the limitations of claim 1 as discussed above, but does not expressly teach wherein the total length of the tube body is 1.3 times to 10 times longer than the straight-line distance between the first end part and the second end part. 
However, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). The device of Montalvo would not operate differently with the claimed total length of the tube body being 1.3 to 10 times longer than the straight-line distance since the tube is designed to be extended (Par. 0029 recites the tube is extendable) and the claimed total length to straight-line distance ratio of 1.3 to 10 times would not prevent that functionality nor any other functionality of the device. Further, applicant places no criticality on the range claimed, indicating in Par. [0048] of the specification simply that “the total length of the tube body.. is preferably 1.3 times to 10 times longer than the straight-line distance”.  Absent a teaching as to criticality total length of the tube body being 1.3 to 10 times longer than the straight-line distance, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to the particular arrangement.
Regarding Claim 6, Montalvo teaches all of the limitations of claim 3 as discussed above, but does not expressly teach wherein the total length of the tube body is 1.3 times to 10 times longer than the straight-line distance between the first end part and the second end part. 
However, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). The device of Montalvo would not operate differently with the claimed total length of the tube body being 1.3 to 10 times longer than the straight-line distance since the tube is designed to be extended (Par. 0029 recites the tube is extendable) and the claimed total length to straight-line distance ratio of 1.3 to 10 times would not prevent that functionality nor any other functionality of the device. Further, applicant places no criticality on the range claimed, indicating in Par. [0048] of the specification simply that “the total length of the tube body.. is preferably 1.3 times to 10 times longer than the straight-line distance”.  Absent a teaching as to criticality total length of the tube body being 1.3 to 10 times longer than the straight-line distance, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to the particular arrangement.
Claims 9-11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Montalvo, and further in view of US Patent App. Pub. 2015/0306312 to Palerm. 
Regarding Claim 9, Montalvo teaches all of the limitations of claim 1 as discussed above, but does not expressly disclose wherein the communication part of the connector comprises: a first connection part connected to the second end part of the tube and a second connection part that communicates with the lumen of the drug solution container at a position above the first connection part in a vertical direction with respect to the contact surface of the puncture part. 

    PNG
    media_image1.png
    541
    578
    media_image1.png
    Greyscale
Palerm teaches an analogous invention directed to a drug administering system (Fig. 2, element 225) comprising a drug solution administering device (Fig. 2, 200), a tube (221) and a connector (223) with a communication part, wherein the communication part comprises a first connection part (See Annotated Fig. 4 below) connected to the second end part of the tube, and a second connection part (See Annotated Fig. 4 below) that communicates with a lumen (205) of the drug solution container at a position above the first connection part in a vertical direction with respect to the contact surface of the puncture part.  The tube body taught by Montalvo [Fig. 5C, 196] and Palerm [Fig. 2, 221] provides a flexible connection between the drug administering instrument and the drug administering device, allowing both the drug administering instrument and the drug administering device to be placed on the body in a variety of ways, as is well known in the art.  Therefore, the direction of the contact surface of the puncture part is not fixed relative to the drug administering instrument; but instead the direction of the contact surface may face any direction relative to the drug administering device depending on the arrangement of each component on the body.  The drug administering instrument may be oriented such that its contact face would be oriented as shown in the composite figure.  In such an arrangement, the second connection part is in a position above the first connection part in a vertical direction with respect 
    PNG
    media_image2.png
    615
    1175
    media_image2.png
    Greyscale
to the contact surface of the puncture part, as shown above. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the communication part of the connector of Montalvo and Palerm, to have a first connection part connected to the second end of the tube, and a second connection part that communicates with the lumen of the drug solution container, as taught by Palerm, in order to provide a fluid path from the lumen of the drug solution container to the tubing (Par. 0051).  Such a modification would result in a device in which the second connection part is at a position above the first connection part in a vertical direction with respect to the contact surface of the puncture part, since the device is capable to be placed in such an orientation, as discussed above.  
Regarding Claim 10, Montalvo teaches a drug solution administering system comprising: an administering instrument (Fig. 2, element 100) connectable to a drug solution administering device (via 197 in Fig. 5C) including a drug solution container in which a drug solution is filled (administering instrument 100 is used to infuse a solution and the devices to which it is connectable via 197 are known in the art to include drug solution containers in which a drug is filled; for example, Par. 0029 teaches the drug solution administering device may be an insulin pump), the administering instrument comprising: a connector (Fig. 5C, element 197) that includes a communication part configured to communicate with a lumen of the drug solution container and is connectable to the drug solution administering device (Par. 0029, connector 197 fluidly connects with the drug solution administering device and therefore includes a communication part to communicate with a lumen); a needle tube (Fig. 2, element 150) configured to puncture a living body (Par. 0024, needle tube 150 is placed subcutaneously); a puncture part (110) including a contact surface (120) that is provided in a lower end and configured to contact a living body surface of a living body (Par. 0023), a needle holding part (Fig. 2, the portion of 110 surrounding needle tube 150) that is provided above the contact surface to hold the needle tube so that a tip of the needle tube projects from the contact surface, and a communication passage (132 and 142) communicating with a lumen of the needle tube (Par. 0024; port 140 and port 130 communicate with needle tube); a tube (Fig. 5C, element 194) that includes a first end part (195) connected to the puncture part, a second end part (the end which connects to 197) connected to the connector, and a tube body communicating from the first end part to the second end part, and is configured to supply the drug solution from the lumen of the drug solution container to the needle tube via the communication part of the connector and the communication passage of the puncture part (Par. 0029); and wherein the tube body has a total length longer than a straight-line distance between the first end part and the second end part (See Fig. 5C; tube 194 is extendable as disclosed in Par. 0029; the tube is has a longer length than the straight-line distance between the first end part and the second end part due to the coil shown); and the drug solution administering device including the drug solution container (Par. 0029; Montalvo teaches the external device which is known to include the drug solution container, such as an insulin pump). 
 Montalvo does not expressly teach a housing that holds the drug solution container, and a plunger that pushes out the drug solution in the drug solution container tube. 
Palerm teaches an analogous invention directed to a drug administering system (Fig. 2, element 225) comprising a drug solution administering device (Fig. 2, 200), a tube (221) and a connector (223), and the drug solution administering device includes a housing (Fig. 3, element 202) that holds the drug solution container (205), and a plunger (217) that pushes out the drug solution in the drug solution container tube (Par. 0053). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the system of Montalvo to include the drug administering device including a housing that holds the drug solution container, and a plunger that pushes out the drug solution in the drug solution container tube, as taught by Palerm, in order to prevent the drug solution container from being displaced and in order to deliver the drug from the drug solution container (Par. 0053). 
Regarding Claim 11, the modified system of Montalvo and Palerm teaches all of the limitations of claim 10 as discussed above, but does not expressly disclose wherein the puncture part of the administering instrument has a thickness smaller than a thickness of the housing of the drug solution administering device. 
However, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). The modified device of Montalvo and Palerm would not operate differently with the puncture part of the administering instrument having a thickness smaller than a thickness of the housing of the drug solution administering device since the housing of the drug solution administering device is designed to be larger than the administering instrument in order to house parts such as the drug solution container, the plunger, a motor assembly, etc..; and the claimed puncture part of the administering instrument having a thickness smaller than a thickness of the housing of the drug solution administering device would not prevent any functionality of the modified device.  
Regarding Claim 13, the modified system of Montalvo and Palerm teaches all of the limitations of claim 10 as discussed above, and Montalvo further teaches wherein at least a part of the tube body extends in a spiral shape (Fig. 5C; the coil portion of the tube body extends in a spiral shape).
Regarding Claim 14, the modified system of Montalvo and Palerm teaches all of the limitations of claim 10 as discussed above, and but does not expressly teach wherein the total length of the tube body is 1.3 times to 10 times longer than the straight-line distance between the first end part and the second end part. 
However, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). The device of Montalvo would not operate differently with the claimed total length of the tube body being 1.3 to 10 times longer than the straight-line distance since the tube is designed to be extended (Par. 0029 recites the tube is extendable) and the claimed total length to straight-line distance ratio of 1.3 to 10 times would not prevent that functionality nor any other functionality of the device. Further, applicant places no criticality on the range claimed, indicating in Par. [0048] of the specification simply that “the total length of the tube body.. is preferably 1.3 times to 10 times longer than the straight-line distance”.  Absent a teaching as to criticality total length of the tube body being 1.3 to 10 times longer than the straight-line distance, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to the particular arrangement.
Regarding Claim 15, the modified system of Montalvo and Palerm teaches all of the limitations of claim 10 as discussed above, and Montalvo further teaches wherein the communication passage of the puncture part includes a first channel (Fig. 2, element 132) that extends from a proximal end of the needle tube along an axis of the needle tube and a second channel (Fig. 2, element 142) that extends from a side part of the first channel in a direction intersecting the axis of the needle tube and communicates the first channel and the first end part of the tube with each other.
Regarding Claim 16, the modified system of Montalvo and Palerm teaches all of the limitations of claim 10 as discussed above, and Montalvo further teaches wherein a projecting direction of the needle tube from the contact surface is substantially perpendicular to the contact surface (Fig. 2). 
Regarding Claim 17, the modified system of Montalvo and Palerm teaches all of the limitations of claim 10 as discussed above, but does not expressly disclose wherein the communication part of the connector comprises: a first connection part connected to the second end part of the tube and a second connection part that communicates with the lumen of the drug solution container at a position above the first connection part in a vertical direction with respect to the contact surface of the puncture part. 
Palerm teaches an analogous invention directed to a drug administering system (Fig. 2, element 225) comprising a drug solution administering device (Fig. 2, 200), a tube (221) and a connector (223) with a communication part, wherein the communication part comprises a first connection part (See Annotated Fig. 4) connected to the second end part of the tube, and a second connection part (See Annotated Fig. 4) that communicates with a lumen (205) of the drug solution container at a position above the first connection part in a vertical direction with respect to the contact surface of the puncture part.  The tube body taught by Montalvo [Fig. 5C, 196] and Palerm [Fig. 2, 221] provides a flexible connection between the drug administering instrument and the drug administering device, allowing both the drug administering instrument and the drug administering device to be placed on the body in a variety of ways, as is well known in the art.  Therefore, the direction of the contact surface of the 
    PNG
    media_image1.png
    541
    578
    media_image1.png
    Greyscale
puncture part is not fixed relative to the drug administering instrument; but instead the direction of the contact surface may face any direction relative to the drug administering device depending on the arrangement of each component on the body.  The drug administering instrument may be oriented such that its contact face would be oriented as shown in the composite figure below.  In such an arrangement, the second connection part is in a position above the first connection part in a vertical 
    PNG
    media_image2.png
    615
    1175
    media_image2.png
    Greyscale
direction with respect to the contact surface of the puncture part, as shown below. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the communication part of the connector of Montalvo and Palerm, to have a first connection part connected to the second end of the tube, and a second connection part that communicates with the lumen of the drug solution container, as taught by Palerm, in order to provide a fluid path from the lumen of the drug solution container to the tubing (Par. 0051).  Such a modification would result in a device in which the second connection part is at a position above the first connection part in a vertical direction with respect to the contact surface of the puncture part, since the device is capable to be placed in such an orientation, as discussed above.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Montalvo and Palerm, as applied to claim 10 above, and further in view of US Patent App. Pub. 2014/0378891 to Searle. 
Regarding Claim 12, the modified device of Montalvo and Palerm teaches all of the limitations of claim 10 as discusses above, but is silent regarding wherein at least a part of the tube body extends in a bellows shape. 
Searle teaches an analogous invention directed to an infusion set (Fig. 4A) including a tube (84) for connection with an infusion pump; and Searle further teaches wherein at least a part of the tube body extends in a bellows shape (Fig. 5 teaches a bellows shape 90; Par. 0046 discloses that the bellows shape can be provided between the infusion set and the infusion pump, which would be along a portion of the tube). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the device of Montalvo and Palerm such that at least a part of the tube body extends in a bellows shape, as taught by Searle, in order to provide strain relief along the tube (Par. 0045). 
Furthermore, it has been held that changes in shape are a matter of obvious design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant.  See MPEP 2144.04.IV.B.  The claimed bellows shape is not of particular significance as Par. [0081] of the specification of the present application recites “the shape of the tube body is not particularly limited as long as the tube body has a total length longer than the straight-line distance between the first end part and the second end part….In addition, the tube body can be configure to have, for example, a shape other than the bellows..”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent App. Pub. 2015/0157788 to Gescheit teaches a drug administering instrument comprising a tube (Fig. 6a-b; element 304) which has a total length longer than a straight line distance and which comprises a spiral shape. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491. The examiner can normally be reached M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783